1

2                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

3
                                                                 Jun 03, 2019
4                                                                    SEAN F. MCAVOY, CLERK




5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                     No. 1:19-PO-08066-MKD-1

8                       Plaintiff,                 ORDER GRANTING UNITED
                                                   STATES’ MOTION TO DISMISS
9    vs.                                           COUNT ONE OF THE
                                                   INFORMATION WITHOUT
10   SEAN L. CHRISTEN,                             PREJUDICE AND GRANTING
                                                   MOTION TO EXPEDITE
11                      Defendant.
                                                   ECF Nos. 9, 10
12

13
           Before the Court are the United States’ Motion to Dismiss Count One of
14
     the Information Without Prejudice (ECF No. 9) pursuant to Fed. R. Crim. P.
15
     48(a) and Motion to Expedite (ECF No. 10). For the reasons set forth in the
16
     motions;
17
           IT IS HEREBY ORDERED:
18
        1. The Motion to Expedite (ECF No. 10) is GRANTED.
19
        2. The Motion to Dismiss Count One of the Information Without Prejudice
20
           (ECF No. 9) is GRANTED.


     ORDER - 1
1      3. Count One of the Information shall be DISMISSED WITHOUT

2         PREJUDICE.

3      4. The District Court executive is directed to file this order and provide

4         copies to counsel.

5      DATED June 3, 2019.

6                               s/Mary K. Dimke
                                MARY K. DIMKE
7                      UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
